—Appeal from order insofar as it denied reargument unanimously dismissed and order affirmed without costs. Memorandum: Plaintiff argues on appeal that Supreme Court erred in denying that part of his motion seeking reargument. That part of the order is not appealable (see, Empire Ins. Co. v Food City, 167 AD2d 983, 984).
Because the proposed amended pleading is completely devoid of merit on its face, the court did not err in denying that part of plaintiffs motion seeking leave to amend the complaint (see, Ramundo v Town of Guilderland, 108 AD2d 995, 996).
Finally, the court properly determined that plaintiffs motion to reargue and to amend the complaint constituted frivolous conduct. The court thus properly exercised its discretion in imposing sanctions and costs (see, Breslaw v Breslaw, 209 AD2d 662). (Appeal from Order of Supreme Court, Chautauqua County, Ward, J. — Amend Pleading.) Present — Pine, J. P., Lawton, Wisner, Callahan and Fallon, JJ.